Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/21 has been entered.
 
Election/Restrictions
All claims now require the GVVQQ sequence, which is allowable over the prior art. As such, the species requirement is withdrawn. Further, as the methods of Group II depend from Group I claims which are also allowable over the prior art, these claims are hereby rejoined.
The restriction requirement, as set forth in the Office action mailed on 8/26/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn in its entirety, as all pending method claims are entitled to rejoinder and all pending species have been examined.  No claims are withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-2, 10-15, 17-25, 30-32, and 35-43 are pending and under examination.

Notice
All claims are required to have the proper status identifier; see MPEP §714(II)(C)(A). For example, claim 38 was previously examined yet is still listed as “withdrawn”.

Sequence Compliance
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
The claims contain sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR § 1.821 through 1.825 for the following reasons: The specification contains sequences (for example, paragraphs 27 and 83) that requires identification by a 
Note that 37 CFR § 1.821(a) states that an unbranched sequence of four or more amino acids or an unbranched sequence of ten or more nucleotides requires a sequence identifier. In case this sequence is not in the current "Sequence Listing,” applicant must provide a substitute computer readable form (CRF) copy of a Sequence Listing which includes all of the sequences that are present in the instant application and encompassed by these rules, a substitute paper copy of that Sequence Listing, an amendment directing the entry of that paper copy into the specification, and a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. §§ 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).  The instant specification will also need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (SEQ ID NO:) be made in the specification wherever a reference is made to that sequence.
Applicant is advised to review the entire text of the instant specification for compliance with sequence rules.

Withdrawn Rejections
The §112(b) rejections are withdrawn in light of the amendments. 
The §103 rejection is withdrawn in light of the amendments. Specifically, all claims now require the GVVQQ sequence.

Claim Objections
Claims 1 and 24 are objected to because of the following informalities:  “at least one or more” is redundant. “at least one” and “one or more” both cover the same thing. Further, regarding claim 24, the word “and” should appear before the recitation of the last item in a list (before “Pep” in line 6) or else a transition phrase such as “wherein” should be added to those items (similar to such a phrase in claim 1 line 5). Finally, claims 1 and 24 are objected to as GVVQQHKD must be identified by its corresponding SEQ ID NO. Appropriate correction is required.
13 is objected to because of the following informalities:  “at least additional” should be “at least one additional”. “agent-in” should be “agent in” (without the hyphen).  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the claim requires the “at least one additional biologically active agent is” and proceeds to recite a list ending with “and camptothecin”. As written, the use of the word “and” would indicate the agent must be every item on the list; however, this is clearly not the intention. It is suggested that at line 2 “agent is selected from the group consisting of” would recite a proper Markush group and thus the use of “and” would be appropriate. Alternately, changing “and” to “or” would properly set out a list of alternatives.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities: the nanofiber hydrogel is itself a biologically active agent. Thus, the “and at least one biologically active agent” should be “at least one additional biologically active agent”; see claims 13 and 14.  Appropriate correction is required.

Current Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires D to be one of bumetanide, verteporfrin, vorapaxar, camptothecin, or paclitaxel; these are all chemotherapeutic agents. Claim 10, which ultimately depends from claim 1, adds the additional limitation that these five chemotherapeutic agents are also imaging agents; it is appreciated that it is well within the artisan’s ability to image drugs (addition of labels, etc), thereby making these 
In one interpretation of claim 11, this fails to meet the requirements of §112(d) (see below) because D must already be a cancer chemotherapeutic (claim 1) and all one to four agents representing D must also be imaging agents (claim 10). In another interpretation, there is some distinction between the imaging agent and the chemotherapeutic, despite both being referred to as “D”, in which case the metes and bounds of this difference is unclear.
Claim 11 also makes claim 2 unclear. Claim 11 allows “D” to be “two or more” whereas claim 2 from which it depends requires “D” to be “one to four”. In one case, this violates the requirements of §112(d) (see below). In another, allowing D to be more than four is acceptable by independent claim 1’s use of “comprising”, which makes the limitations of “one to four” unclear as there would be no actual upper limit and the recitation of a ceiling (four) is unclear; the independent claim already requires at least one and so the recitation of one to four is confusing in this latter interpretation.
Claims depending from an indefinite claim are deficient for the same reasons.
Therefore, claims 2 and 11-15 are indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-14, 18-19, 30-31, and 36-39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
im 11 requires D is “two or more biologically active agents”; however, claim 2, from which this claim depends, requires D is “one to four” such agents. Thus, the recitation of “two or more” would improperly broaden the claim as it does not include the limitation where D cannot be more than four as required by a claim from which it depends (claim 2). Further, claim 11 requires one of these agents is an imaging agent—already required by claim 10—and another is a chemotherapeutic—already required by claim 1. Thus, claim 11 does not appear to provide any further limitation but potentially seeks to improperly broaden the claim.
Claims 30 and 36 requires D to be a cancer chemotherapeutic drug. However, the five options for D in the independent claims from which these ultimately depend are all cancer chemotherapeutic drugs and therefore these claims do not require any additional limitations. 
Claims 12, 31, and 37 lists options for D which is much broader than those required by the independent claim and therefore fails to include all the limitations upon which it depends. Claims 13, 14 depend from these claims and are deficient for the same reasons.
Claim 18 lists two species of compound. Neither compound has the required limitations of the instant claim, e.g., neither compound has the HKD tripeptide.
Claim 19 depends from claim 18 and is deficient for the same reasons.
Claim 38 also lists two species. Here, the second is within the scope of the claim(s) from which it depends. The first species is outside that scope. This first contains RGDR, not HKD as required by all independent claims.
Claim 39 depends from claim 38 and is deficient for the same reasons.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It is noted that claims which broaden the scope of a claim from which they depend cannot be reasonably evaluated under the remaining statutes as the conflicting requirements prevent any reasonable conclusions. However it is noted that independent claims 1 and 24, but for minor informalities, are allowable (see below) and any claim containing at least those limitations (in addition to any further limitations) have been fully examined.

Response to Arguments
It is noted that Applicant has inadvertently omitted any response by way of amendment or argument to the previous §112(d) rejections and neither has Applicant argued nor corrected the sequence compliance deficiencies.
Applicant argues that the Examiner indicated “GVVQQ is unobvious over the prior art and allowable”. This is not true as the Examiner indicated that that GVVQQ was non-obvious and represented allowable subject matter, but explicitly noted it was not “allowable” (“no claim is allowable”; Final Rejection 12/7/20 p.10). Importantly, the Examiner indicated that this sequence and therefore the claims were not in compliance with the Sequence rules and Applicant has not argued nor even acknowledged this deficiency. The claims remain in contravention to the Sequence Compliance rules and cannot be allowed for at least this reason. 
Applicant requests the rejections under §112(d) be withdrawn, but nowhere does Applicant argue the merits of the rejection nor point out any specific deficiency in the rejection. Thus, the §112(d) rejection remains and includes newly examined claims that suffer the same deficiencies.
Applicant is reminded of the requirements of a fully responsive reply; see MPEP §714, including §714.03.

Allowable Subject Matter
In Ex parte Skuballa, 12 USPQ2d 1570 (Bd. Pat. App. & Inter. 1989), the Board held that a pharmaceutical composition claim which recited an “effective amount of a compound of claim 1” without stating the function to be achieved was definite, particularly when read in light of the supporting disclosure which provided guidelines as to the intended utilities and how the uses could be effected. See MPEP § 2173.05(c)(III). In the same manner, Applicant’s use of “additional biologically active agent” (e.g., claim 13, 35) is considered to meet the requirements of §112, as it is both definite in light of the specification and one could reasonably envisage and choose such an agent with a clear goal in mind, e.g., “a method of treating cancer”. The invention is not and does not rely on a new “additional agent” and so a direction to this auxiliary class of compounds is sufficient.

Claims 10, 17, 20-23, 25, 32, 35, and 40-43 depend from the objected base claims but encompass the same allowable subject matter. Claim 35 is separately objected to for a minor informality, but claims 10, 17, 20-23, 25, 32, and 40-43 would be allowable if the base claim(s) is corrected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/Primary Examiner, Art Unit 1649